Citation Nr: 1015873	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  05-22 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a lung condition, to 
include chronic obstructive pulmonary disorder (COPD) and 
emphysema.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel




INTRODUCTION

The appellant served on active duty from March 24, 1970, to 
March 26, 1970.  He had additional service in the U. S. Army 
Reserve with several periods of active duty for training 
(ACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The appellant failed to report for a Travel Board scheduled 
in August 2007.  Accordingly, his case will be processed as 
though the hearing request had been withdrawn.  38 C.F.R. 
§ 20.704(d) (2009).

This case was previously before the Board and remanded for 
additional development in October 2007.  In this remand, the 
RO was instructed to: ask the appellant for evidence of the 
earliest post-service treatment/diagnosis of a lung disorder 
and provide an updated authorization to obtain certain 
additional private hospital records; obtain complete service 
treatment records; contact the service department or other 
appropriate agency to verify the appellant's allegations of 
exposure to chemical agents; and afford the appellant a VA 
examination.

In correspondence sent to the appellant in December 2007, he 
was asked for evidence of the earliest post-service 
treatment/diagnosis of a lung disorder and to submit an 
updated authorization (VA Form 21-4142) for the hospital 
records.  He did not respond to the RO's request.  In 
December 2007, the RO contacted the service department for 
additional service treatment records and records of exposure 
to chemical agents.  Responses received in August 2008, April 
2009, November 2009 were negative.  The appellant was 
afforded an examination in January 2010.  

Regrettably, additional development is required in this case.  
While the Board sincerely regrets the delay to the appellant, 
another remand is necessary for the reasons set forth below.  


REMAND

Service records reflect that the appellant served on a period 
of ACDUTRA at Fort Benning, Georgia, from February 1967 to 
April 1967; and at Fort McClellan, Alabama, from April 1967 
to June 1967, with training in a military occupational 
specialty (MOS) involving chemicals.  He was listed as a 
chemical operations apprentice on his release from ACDUTRA in 
June 1967.

The appellant reports that during ACDUTRA service, he was 
exposed to: chlorine gas in a gas chamber; petro-chemical 
fumes from running smoke generators for long periods of time 
and during smoke screen operations; mustard gas agents as a 
result of a spill that occurred when he was transferring 
liquid mustard gas from one container to another on May 1, 
1967, and during various decontamination exercises; and 
chlorine, mustard, and phosgene gases as a result of various 
leaks from older munitions stored at Ft. McClellan.  He also 
related that he had a "Mustard Confidence Test" where 
several drops of mustard agent are placed on the skin.  He 
said this test was given to all personnel with a chemical 
MOS.  

The available ACDUTRA records are negative for any confirmed 
exposure to the alleged chemical irritants, or treatment for 
a lung disorder.  

This claim was remanded by the Board for additional 
development in October 2007.  Pursuant to the criteria stated 
in M21-1MR, Part IV, Subpart ii, 1.F.22.c, the RO sent an e-
mail message to the Compensation and Pension (C&P) Service's 
mustard gas mailbox (MUSTARDGAS@VBA.VA.GOV) in December 2007 
requesting verification of full-body exposure.  It does not 
appear that a response was received.  

Moreover, the criteria set forth at M21-1MR, Part IV, Subpart 
ii, 1.F.22.d, provides that if a veteran is not listed in the 
DoD database (i.e. a negative response is provided), 
additional development is required.  The additional 
development includes an inquiry, made via postal mail, to the 
Department of Veterans Affairs C&P Service Mustard Gas 
Manager, along with supporting documentation of the 
appellant's claimed exposure to mustard gas agents.  

Accordingly, further development and specifically, a follow-
up inquiry to the C&P Mustard Gas Manager is necessary.

In a November 2003 statement, the appellant reported that 
following a mustard gas spill on May 1, 1967, he was taken to 
the hospital at Fort Benning.  While records dated in April 
1967 have been received, a request for records of treatment 
in May 1967 should also be requested.  

In addition, the RO appears to have contacted the National 
Personnel Records Center to attempt to verify the appellant's 
exposure to chemicals.  However, the appellant was informed 
in a letter dated August 2009 that the Joint Services Records 
Research Center was going to be contacted.  Accordingly, an 
additional request should be made to the appropriate agencies 
to verify the appellant's reported exposure to chemicals and 
contaminants.

In addition, the appellant referred to Nuclear, Biological, 
Chemical (NBC) 4 reports that would address the issue of 
whether there were leaking munitions.  It was determined on 
remand that the appellant had not specified a limited time 
period within which a request could be made.  If a request 
for four months of NBC reports cannot be made, a thirty or 
sixty period between April 1 and July 31, 1967, should be 
used for the records request.  

Following this additional development, another examination is 
warranted.  The examiner in January 2010 did not address 
whether the current disability is related to the appellant's 
training as a chemical operations apprentice in service.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain medical records 
pertaining to the appellant from the 
hospital at Fort Benning dated in May 
1967.  

2.  Develop the appellant's claim for a 
lung condition, to include COPD and 
emphysema, pursuant to the mustard gas 
protocols set forth in the VBA 
Adjudication Manual, M21-1MR, Part IV, 
Subpart ii, Chapter 1, Section F, 
Training Letter 05-01, and any other 
applicable criteria.

Specifically, request verification of 
mustard gas exposure from 
MUSTARDGAS@VBA.VA.GOV.  The request 
should include the reported mustard gas 
spill that the appellant reports 
occurred on May 1, 1967.  

3.  If the reply above is negative, 
provide documentation of the 
appellant's claimed exposure to mustard 
gas agents to C&P Service by mail, sent 
to the following address:  Department 
of Veterans Affairs Compensation and 
Pension Service (212) ATTN: Mustard Gas 
Manager 810 Vermont Ave, NW Washington, 
DC 20420. 

4.  The RO should contact the service 
department, or other agency as 
appropriate, to verify the appellant's 
allegations of exposure to chemical 
agents.  The appellant's November 2003 
and July 2005 statements are good 
examples of his claimed exposures to 
chemicals such as chlorine gas during 
chamber exercises, the exposure to 
leaking munitions at Ft. McClellan, and 
any additional exposure that would have 
occurred as a result of his participation 
in decontamination exercises.  Any 
request for verification of exposure 
should include his unit, location, and 
dates.  This information is of record 
already.  

Such a verification may require 
correspondence to the appropriate agency 
rather than a computerized request in 
order to ensure contact with the proper 
agency.  The types of exposure claimed by 
the appellant may not lend themselves to 
a broad information request.

5.  Request NBC4 reports for April 1 to 
July 31, 1967 when the appellant was 
stationed with the 100 Chemical Group, 
Troop Command Hq., 13 Chemical, Fort 
McClellan, Alabama.  If the four-month 
period is too broad, a request should 
be made that covers a thirty or sixty 
day period--or whatever period of time 
is specified by the appropriate agency 
as allowable for a search to be made--
within the four-month timeframe. 

6.  After the development outlined 
above has been completed, schedule the 
appellant for another examination with 
regard to his claim for service 
connection for a lung condition.  The 
claims file must be made available to, 
and reviewed by, the examiner, and the 
examiner must note in his report that 
the claims file was reviewed.  All 
indicated tests must be performed, and 
all findings reported in detail. 

The examiner is specifically requested 
to opine as to whether it is at least 
as likely as not (50 percent 
probability or greater) that a current 
lung disorder began during the 
appellant's military service or is 
related to an event of such service 
based on exposure to chemicals as a 
result of his MOS as a chemical 
operations apprentice and any other 
verified chemical exposure (including, 
but not limited to, petro-chemical 
fumes from having to operate smoke 
generators).  A complete rationale must 
be set forth in the report provided.

7.  After any further development 
deemed necessary, readjudicate the 
issue on appeal.  If the benefit sought 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
be given an opportunity to respond.  
The case should then be returned to the 
Board for appellate review, if 
indicated.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



